DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement different embodiments, as set forth in the Office action mailed on January 2. 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 2. 2019 is withdrawn.  Claim 6, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 6-12, 14-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and arguments filed November 24, 2020, overcome the closest related prior art.  The closest art relevant to applicant amendments is Choi (US 2015/01700578 A1) and Hioki et al. (US 2008/0238833 A1, hereinafter, Hioki).  
Considering claim 1, for example, Choi teaches each vertical blanking interval (fig. 6, extended vertical blanking interval VB’) includes a sensing period (Fig. 9, sensing period),  however does not teach the vertical blanking interval includes a fast gate driving period, wherein the timing controller is configured to supply the clock pulses to the gate driver to cause the gate driver to sequentially select a subset of the display lines prior to or following the sensing target display line during the at least one fast gate driving period.
Hioki teaches a display wherein selection of an nth row for inspection occurs during a vertical blanking interval (fig. 11, start selection of an nth row and inspection period for first column) but does not teach a fast gate driving period wherein the which occurs the gate driver to sequentially select a subset of the display lines prior to or following the sensing target display line. Hence, the prior art does not teach each and every limitation of the current invention.
Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622